UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 03-1764



GLENDORA,

                                              Plaintiff - Appellant,
            versus


DENNIS JACOBS; JOHN M. WALKER, JR.; ROSEANN B.
MACKECHNE; BERNARD F. MADSEN, JR.; RALPH
GARGULIO,   Physician’s   Assistant;   SUBHASH
KULKARNI; HUDSON VALLEY EMERGENCY PHYSICIAN;
LEROY PHILLIPS; ASHOK SHAH; ASGHAR ANWAR;
HUDSON VALLEY CRITICAL CARE PHYSICIANS, PC;
DIANE KANTAROS; JAMES SCADUTO; DANIEL CAPURRI;
DANIEL M. PHILBIN; LAWRENCE S. SCHEK; KHURRZM
I. ASHRAF; TACONIC CARDIOTHORACIC SURGEONS;
PETER ZAKOW; HUDSON VALLEY UROLOGY; HUDSON
VALLEY RADIOLOGY PC; BRYAN YEN; DONALD LIEN;
MARK R. BRADY; BENJAMIN SECKLER; PHILIP
AMATULLE; HENRY J. FISCHER, JR.; JOSEPH
ANTONIO; JACK I. HENTZEL; GOLDSTEIN W. ZEV;
VASSAR BROTHERS MEDICAL CENTER; NCO FINANCIAL
SYSTEMS, INCORPORATED, f/k/a The Revenue
Maximization Group, Incorporated; DANIEL P.
SICCONE; PAUL LAPLANTE; REGGIE ANDERSON;
DIANNE BENNETT; CHARLES F. DOLAN; JAMES L.
DOLAN; MACK BUDILL; THOMAS GARGER; CHARLES A.
FORMZ; CABLEVISION SYSTEMS CORPORATION; ROBERT
CALLAWAY; SATTERLEE, STEPHENS, BURKE & BURKE;
DEZNELL REECE TACHZ; PAUL J. KELLY, JR.;
JUDICIAL COUNCIL; HARRIS I. HARTZ; PATRICK
FISCHER; AUDREY WEIGEL; HUG; O’SCANLAIN;
TASHIMA; CATHY CATTERSON; JEFF CROCKER; ROBERT
W. DOYLE; ROBERT A. LIFSON; KENNETH W.
RUDOLPH; NANCY SUNSHINE; WILLIAM W. WILKINS;
BOYCE F. MARTIN; LAURI BZTTANANI; JAMES O.
ROBBINS; COX COMMUNICATIONS, INCORPORATED;
CAROL B. AMON; J. L. EDMONDSON; ROBERT E.
GERBER; SHELLEY C. CHAPMAN; KAREN MURPHY,
    Defendants - Appellees.




2
Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-03-
1166-MJG)


Submitted:   August 14, 2003            Decided:   August 20, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glendora, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     Glendora appeals the district court’s order denying relief on

her civil rights complaint.          We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.       See Glendora v. Jacobs, No. CA-03-1166-MJG

(D. Md. Apr. 30, 2003).      We dispense with oral argument because the

facts   and   legal    contentions     are   adequately   presented    in   the

materials     before   the   court    and    argument   would   not   aid   the

decisional process.




                                                                      AFFIRMED




                                        4